Citation Nr: 0939022	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-41 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for retained shrapnel 
in the lower back. 

3.  Entitlement to service connection for arthritis and 
muscle injury of the back, claimed as residual to a shrapnel 
wound. 

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1953 and is a recipient of the Bronze Star and Purple Heart 
Medals.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2005 and September 2008 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In July 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hearing loss is more likely due to 
presbycusis than to acoustic trauma during service. 
2.  The Veteran is shown by X-ray evidence to have retained 
shrapnel in his back.

3.  The Veteran's current lumbar spine and left shoulder 
disorders became manifest many years after discharge from 
service and are not shown by competent medical opinion to be 
due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for retained shrapnel 
in the lower back are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for arthritis and 
muscle injury of the lower back are not met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2009).

4.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided all required 
notice, to include notice pertaining to the disability-rating 
and effective-date elements of his claim.  The RO sent the 
Veteran a letter in July 2004 informing him of the elements 
required to establish entitlement to service connection; the 
Veteran had ample opportunity to respond prior to issuance of 
the rating decision in June 2005.  He was informed of the 
disability-rating and effective-date elements by a letter in 
November 2008.

Although the Veteran was not fully informed until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the receipt of all pertinent evidence the Veteran 
had ample opportunity to respond before the case was 
certified to the Board for review.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's full 
service treatment records (STRs) are in the claims file, as 
are treatment records from those VA and non-VA medical 
providers identified by the Veteran as having relevant 
records.  The Veteran has been afforded a hearing before the 
Board.  The Veteran has also been afforded an appropriate 
medical examination in response to his claim for service 
connection.  Neither the Veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims on appeal were insignificant and 
not prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for arthritis may be granted on a 
presumptive basis if a Veteran manifests such disorder to a 
compensable level within one year after discharge from 
service, even if the disorder was not demonstrated during 
service.  38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  Also, 
the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385 above) is not always fatal to a service connection 
claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley, 5 Vet. App. 155, 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

Service Connection for Hearing Loss

The Veteran is shown to have been awarded a Combat Infantry 
Badge and a Purple Heart Medal.  Accordingly, acoustic trauma 
due to combat is shown by the record.

The Veteran's service treatment record (STR) relating to his 
service during the Korean War is partially damaged by fire.  
However, the existing records include an induction physical 
examination and a separation physical examination; during 
both examinations the Veteran's hearing was 15/15 under the 
"whispered voice" test.  Thus, there is no objective 
evidence of hearing loss during service.

The Veteran had a VA audiological evaluation in April 2005 in 
which he described significant military noise exposure from 
mortar and artillery fire.  The Veteran's puretone scores 
were as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
10  
25  
50  
50
34
LEFT
N/A
15  
50  
55  
60  
45 

Speech recognition scores were 96 percent in the right ear 
and 84 percent in the left ear.  The audiologist's impression 
was moderate high frequency sensorineural hearing loss (SNHL) 
bilaterally.

The audiological evaluation was reviewed by a VA physician, 
who stated the Veteran's audiometric thresholds appeared to 
be very compatible with his current age, if not actually 
better than someone would expect in a person of his age.  
Although it is possible that hearing loss could have been 
incurred while on active duty, it would only be a remote 
possibility at best.  The most likely etiology of the 
Veteran's current hearing loss would be presbycusis.  The 
physician stated serious doubt that either the Veteran's 
military or non-military history of noise exposure had any 
significant effect on the Veteran's current level of hearing.  
Based on the available evidence, the physician stated it is 
less likely than not that the Veteran's current hearing loss 
was related to military service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).    In this case, the opinion of the VA 
physician constitutes competent and uncontroverted medical 
opinion against nexus.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence offered by the Veteran, 
including his correspondence to VA and his testimony before 
the Board.

In essence, the Veteran and his wife have asserted their 
personal belief that the Veteran's hearing loss is due to 
acoustic trauma during service.  However, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the opinion of the 
VA physician above constitutes clear medical opinion stating 
the etiology of the Veteran's claimed hearing loss is not due 
to acoustic trauma in service.  

Based on review of the medical and lay evidence above the 
Board finds the criteria for service connection for hearing 
loss disability are not met.  Accordingly, the claim must be 
denied.

Because the evidence preponderates against the claim the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 53.

Service connection for low back and left shoulder 
disabilities

The Veteran contends that service connection is warranted for 
retained shrapnel in the lower back and arthritis and muscle 
injury of the lower back, both as the result of a shrapnel 
wound in service.  He also contends his left shoulder 
disability is due to trauma during service.

The Veteran's STR does not reflect back or shoulder injuries 
during service.  However, as noted above the Veteran's STR is 
damaged and only partially legible.  Further, the Veteran has 
a Purple Heart Medal, which conclusively indicates combat-
related injury or injuries

Private medical records from Mineola Eyecare Center dated in 
March 2002 state the Veteran had fallen on Thanksgiving 2001, 
resulting in head and left shoulder injury; the Veteran 
subsequently had rotator cuff surgery.  He was still in 
rehabilitation for the injury.

A treatment note from private neurosurgeon JVM, dated in 
December 2002, stated the Veteran was not exercising his left 
shoulder as recommended by therapists.

The Veteran underwent a VA examination in April 2005 in which 
he described slipping and falling down a mountainside in 
Korea, with subsequent back pain; he also attributed his left 
shoulder disorder to that fall.  He also described being hit 
in the back by shrapnel.  Physical examination of the left 
shoulder showed reduced range of motion and painful motion.  
Physical examination of the back showed a small, well-healed 
punctate wound that was somewhat discolored but not tender or 
causing any notable problem.  The examiner reviewed the 
claims file and noted clinical observations in detail.

The examiner's diagnosis regarding the left shoulder was 
status post rotator cuff repair with some degenerative 
arthritic changes.  The examiner's diagnosis regarding the 
lower back was arthritis of the thoracic and lumbar spines, 
with possible muscle injury when he slipped and fell.  No 
metal fragments were described on film.  The examiner stated 
the Veteran's shoulder and back problems were not caused by 
active service; probably more important is the aging of the 
connective tissues.  However, the examiner stated he could 
accept the Veteran's military service as being contributory 
to these problems.  The examiner stated he would attribute 20 
percent of the Veteran's current back and shoulder problems 
to his military service.

The file includes a letter from Dr. AE dated in August 2005.  
Dr. AE stated X-rays taken that day in his office confirmed 
the Veteran still had retained shrapnel in his back.  Dr. AE 
stated the Veteran reported he believed his back pain was due 
to the injury in service; however, Dr. AE did not provide any 
endorsement of that opinion or otherwise comment on the 
etiology of the current disabilities.

The file contains a letter from Dr. JEN dated in April 2008.  
The Veteran described having fallen down a slope in Korea.  
Dr. JEN noted the Veteran had a 32 year history of climbing 
telephone poles, and that the shoulder pain had not begun 
until five years previously.  Dr. JEN stated that although 
posttraumatic arthritis is a well-documented entity he was 
not at all sure this particular complaint could be tied all 
the way to a fall 50 years previously after a hiatus of being 
asymptomatic for 50 years, especially in a job that required 
climbing telephone poles.
 
During testimony before the Board in July 2009 the Veteran 
testified he had been hit in the back by shrapnel in Korea; 
some of the shrapnel was removed at the unit aid station but 
other fragments remained in his back.  The Veteran stated the 
shrapnel had not nicked or touched the spine but rather 
lodged in the muscle tissue.   He stated the retained 
shrapnel did not cause him any physical problems; however, he 
was certain that his current arthritis was related to the 
shrapnel wound.  He stated the current shoulder disability 
was due to falling down a mountainside in Korea.  The 
Veteran's wife testified she had known the Veteran 
essentially since he was discharged from service; the Veteran 
did not begin to complain of left shoulder discomfort until 
several years after discharge.  When asked how soon after 
discharge from service the Veteran began to notice back pain, 
she testified probably the last 20 years or more.

On review of the evidence above, the Board initially finds 
the August 2005 letter from Dr. AE clearly establishes the 
Veteran has retained shrapnel in his back as demonstrated by 
X-ray.  Accordingly, the criteria for such disability are 
met.

However, the Board finds medical opinion does not support 
service connection for the other claimed disabilities.  As 
the shrapnel did not touch the spine, and as there was no 
indication of muscle pain or dysfunction for many years after 
discharge from service, the Board cannot find that current 
low back arthritis (diagnosed) or muscle injury (undiagnosed) 
are due to service.  Similarly, there is no evidence of a 
left shoulder disorder that has been chronic since discharge 
from service, and the VA examiner stated it is not likely 
that either the lower back or the left shoulder are due to 
service (although the physical strains of service had 
possibly contributed 20 percent toward the current 
disabilities).

The Board also notes that Dr. JEN considered it unlikely the 
Veteran could have had a 30-year history post-service of 
climbing poles and otherwise performing strenuous 
occupational tasks if the left shoulder had been chronically 
injured since service.  The same rationale is true for a 
chronic low back disorder, to include arthritis or muscle 
injury.

In sum, the medical evidence shows the Veteran has retained 
shrapnel in the back, but does not support a nexus between 
military service, to include the shrapnel, and a current low 
back or left shoulder disorder.

In addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran, including 
his correspondence to VA and his testimony before the Board.  
Caluza, 7 Vet. App. 498.

The Veteran has credibly testified in regard to the 
circumstances of his wounding in Korea, and the Veteran's 
wife has credibly reported the Veteran's observed symptoms 
essentially since his return from Korea.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, neither the Veteran nor his wife has represented the 
Veteran as having chronic symptoms since his return from 
Korea.  In fact, the evidence provided by the Veteran and his 
wife indicates that left shoulder and low back symptoms began 
some time after the Veteran's discharge from service.

In sum, the medical and lay evidence above shows the Veteran 
has retained shrapnel in the lower back.  However, the 
medical and lay evidence shows the claimed arthritis and 
muscle injury of the lower back and the claimed left shoulder 
disability are less likely than not to be due to military 
service; accordingly, the criteria for service connection are 
not met and those claims must be denied.

Because the evidence preponderates against the claims the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 53.

 
ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for retained shrapnel in the lower back is 
granted.

Service connection for arthritis and muscle injury of the 
lower back is denied.

Service connection for a left shoulder disorder is denied.


REMAND

In response to his claim for an increased rating for PTSD, 
the Veteran was provided a VA psychiatric examination in 
December 2008.  While discussing the Veteran's recent medical 
treatment, the examiner made reference to records of a mental 
health examination at the VA Medical Center (VAMC) in March 
2006; however, the claims file does not contain VA 
psychiatric treatment records from the period between August 
2004 and June 2007 (a period of almost three years), 
including the cited mental health examination in March 2006.

The procurement of potentially pertinent VA medical records 
is required.  Where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Therefore, upon remand, attempts should be made to obtain 
records of the Veteran's VA psychiatric treatment for the 
period between August 2004 and June 2007, and any records 
dated after December 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO or the AMC should obtain 
records of psychiatric treatment from the 
Dallas VAMC for the period between August 
2004 and June 2007, and any records for 
the period beginning December 2008.

2.  Thereafter, the RO should 
readjudicate the claim for increased 
rating for PTSD.  If the benefits sought 
on appeal are not fully granted the RO 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John H. Nilon
Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


